          Case 3:20-cr-03475-JLS Document 27 Filed 04/01/21 PageID.44 Page 1 of 1



 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                         Case No.: 20CR3475-JLS
10                                        Plaintiff,
                                                       ORDER CONTINUING MOTION
11   v.                                                HEARING/TRIAL SETTING

12   JESSEE ALVAREZ,
13                                      Defendant.
14
15           Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that
16   the Motion Hearing/Trial Setting presently scheduled for April 9, 2021 shall be continued
17   to June 11, 2021 at 1:30 p.m.
18           For the reasons set forth in the joint motion, the Court finds that the ends of justice
19   will be served by granting the requested continuance, and these outweigh the interests of
20   the public and the defendant in a speedy trial. Accordingly, the delay occasioned by this
21   continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
22         IT IS SO ORDERED.
23   Dated: April 1, 2021
24
25
26
27
28


                                                                                        20CR3475-JLS
